Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cell expansion technique and determining acceptance parameters for the expansion cell therapy product”. However, the claim does not provide any specific information of “acceptance parameter” and what type of “a cell expansion technique”. Therefore, the claim renders indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susarchick et al. (WO2019055896A1 hereinafter Susarchick) in view of Richard Morgan et al. (US 20170051252A1) and further in view of Berenson et al. (US 20030235908A1). 

With respect to claim 1Susarchick teaches a method of manufacturing a cell therapy product for treating cancer by expanding a population of cells obtained from a tumor from a patient into the cell therapy product, the method comprising: 
receiving, by a computing device, a cell order request to expand the population of cells for the patient (‘896; Abstract:  by disclosure, Susarchick describes computing device receives a request to create transfected T cells for a patient. The computing device generates a patient-specific identifier associated with the cell order request);  
generating, by the computing device, cell order identifier including a patient- specific identifier associated with the cell order request (‘896; Abstract:  by disclosure, Susarchick describes computing device receives a request to create transfected T cells for a patient. The computing device generates a patient-specific identifier associated with the cell order request; Para 0176: T cells may be differentiated in vitro from a hematopoietic stem cell population, or T cells may be obtained from a subject. T cells may be obtained from, e.g. , peripheral blood mononuclear cells (PBMCs), bone marrow, lymph node tissue, cord blood, thymus tissue, tissue from a site of infection, ascites, pleural effusion, spleen tissue, and tumors ); 
initiating a process to manufacture the cell therapy product (‘896; Abstract), the process comprising: 
after receiving the population of cells at a manufacturing facility, dynamically scheduling, by the computing device, patient treatment events, the dynamic scheduling being dependent on acceptance parameters for subsequently obtained expansion cell therapy product (‘896; Para 0053: The scheduling module 1 14 may be integrated into the server computing device 106 or reside on a separate computing device. The scheduling module 1 14 may authenticate to and communicate with the server computing device 106 to receive certain information about the cell order and immunotherapy procedure (e.g., patient ID, apheresis site, infusion site, and product code) and provide calendaring and scheduling functionality to the server 106 (e.g., enabling a treating physician to select an apheresis date/time and provide an estimated delivery date/time for the biological sample once it has gone through the manufacturing process), 
initiating expansion of the cell therapy product from at least some of the obtained population of cells using a cell expansion technique and determining acceptance parameters for the expansion cell therapy product (‘896; Para 0007: the computing device initiates a process to create transfected T cells for infusion into the patient's bloodstream, the process comprising: performing a leukapheresis procedure on a sample of the patient's blood to collect T cells from the sample, transferring the collected T cells to a container, labeling the container with the patient-specific identifier, transmitting the collected T cells to a manufacturing facility, creating transfected T cells from the collected T cells using a cell modification technique), 
Richard Morgan teaches 
determining whether the acceptance parameters for the expansion cell therapy product meet certain acceptance criteria (‘252; Para 0265: Prior to harvesting the expanded cells, pre-harvest sample aliquots may be taken to establish cell counts, viability, cell characterization, e.g., FACs analysis, purity, and/or other general release criteria for the cells.), 
in response to a determination that that the acceptance parameters for the expansion cell therapy product meet the acceptance criteria, completing the initial expansion of cell therapy (‘252; Para 0430: to administer activated T cells to a subject and then subsequently redraw blood (or have an apheresis performed), activate T cells therefrom according to the present invention, and reinfuse the patient with these activated and expanded T cells. This process can be carried out multiple times every few weeks. In certain embodiments, T cells can be activated from blood draws of from 10 cc to 400 cc. In certain embodiments, T cells are activated from blood draws of 20 cc, 30 cc, 40 cc, 50 cc, 60 cc, 70 cc, 80 cc, 90 cc, 100 cc, 150 cc, 200 cc, 250 cc, 300 cc, 350 cc, or 400 cc or more. Not to be bound by theory, using this multiple blood draw/multiple reinfusion protocol may serve to select out certain populations of T cells), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Susarchick with the technique of manufacturing adoptive cell therapies as taught by Richard Morgan and the motivation is to provide harvesting populations of cells, isolating and activating, expanding T cells, and administering the T cell therapeutic to a subject in need

Berenson teaches 
in response to a determination that the acceptance parameters for the expansion cell therapy product do not meet the acceptance criteria, rescheduling, by the computing device, the patient treatment events and completing a subsequent expansion of cell therapy product, 
wherein the rescheduling the patient treatment events is performed based on a clinically determined time gap between an infusion of the expanded cell therapy product in the patient and patient treatment events prior to or subsequent to the infusion of the expanded cell therapy product in the patient (‘908; Para 0068: requiring fewer cell transfers and fewer reagents, increased level of T-cell activation during activation process, significantly reduces the time to achieve cell numbers adequate for cell therapy, reduces time and labor involved in the processing of the cells, reduces the cost of manufacturing, and increases the flexibility of scheduling patient processing and infusions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Susarchick/Richard Morgan with the technique of manufacturing adoptive cell therapies as taught by Richard Morgan and the motivation is to provide activating and expanding cells, and more particularly, to a novel method to activate and/or stimulate cells that maximizes the expansion of such cells to achieve dramatically high densities

With respect to claim 2, the combined art teaches the method of claim 1, wherein determining whether the acceptance parameters for the expansion cell therapy product meet certain acceptance criteria comprises determining acceptance parameters for the expansion cell therapy product at a first time point and at a second time point subsequent to the first time point, and determining whether acceptance parameters for the expansion cell therapy product meet certain acceptance criteria at the first time point and at the second time point, the method further comprising: in response to a determination that the acceptance parameters for the expansion cell therapy product meet the acceptance criteria at the first time point, continuing the expansion of cell therapy product (‘896; Para 0053).  

With respect to claim 3, the combined art teaches the method of claim 2, further comprising: in response to a determination that the acceptance parameters for the expansion cell therapy product do not meet the acceptance criteria at the second time point: determining whether re-performing the expansion of the cell therapy product using the cell expansion technique is feasible from the first time point based on the acceptance parameters at the second time point, in response to a determination that the re-performing is feasible, re-performing the expansion of the cell therapy product from at least some of the cell therapy product obtained at the second time point using the cell expansion technique from the first time point to obtain the cell therapy product, estimating, by the computing device, a time of completion of the expansion of the cell therapy product following the re-performing of the expansion of the cell therapy product from the first time point; and rescheduling, by the computing device, the patient treatment events and completing a subsequent expansion of cell therapy product from the first time point. wherein the rescheduling of the patient treatment events is performed based on the estimated time of completion of the expansion of the cell therapy product and a timing of patient treatment events prior to or subsequent to an infusion of the expanded cell therapy product in the patient (‘896; Para 0140).  

With respect to claim 4, the combined art teaches the method of claim 1, further comprising: receiving, at a computing device, a cell order request to manufacture the cell therapy product for the patient, manufacturing slots at a plurality of manufacturing facilities for manufacturing the cell therapy product, wherein the manufacturing slots for a respective manufacturing facility are received at the computing device from a manufacturer computer subsystem associated with the respective manufacturing facility, and a preliminary schedule of patient treatment events for treating the patient with the cell therapy product; determining and displaying in a scheduling user interface, by the computing device, a plurality of available manufacturing slots for manufacturing the cell therapy product based on the preliminary schedule of patient treatment events; after selection of one of the available manufacturing slots, performing, at a medical facility, a procedure on the patient to obtain a solid tumor from the patient in accordance with the preliminary schedule of patient treatment events and the available manufacturing slot; transferring the obtained solid tumor to a manufacturing facility corresponding to the available manufacturing slot in accordance with the available manufacturing slot; determining, during the manufacturing of the cell therapy product, acceptance parameters for the manufactured cell therapy product and whether the acceptance parameters meet acceptance criteria, the acceptance parameters being determined based on a result of an assay; modifying, by the computing device, a manufacturing schedule for manufacturing of the cell therapy product, manufacturing slots corresponding to the manufacturing facility, and the preliminary schedule of patient treatment events based on whether the acceptance criteria at one or both of the first and second time points are met; and completing the manufacturing of the cell therapy product in accordance with the modified manufacturing schedule, wherein determining whether the acceptance parameters for the manufactured cell therapy product meet acceptance criteria further comprises: determining, during the manufacturing of the cell therapy product, acceptance parameters for the manufactured cell therapy product at a first time point and a second time point subsequent to the first time point and whether the acceptance parameters meet acceptance criteria associated with a corresponding time point, the acceptance parameters being determined based on a result of an assay associated with the corresponding time point, the method further comprising completing the manufacturing of the cell therapy product in accordance with the modified manufacturing schedule if the acceptance criteria at both the first and second time points are met (‘896; Para 0040).  

With respect to claim 5, the combined art teaches the method of claim 2, further comprising: after receiving, at a manufacturing facility, a tumor obtained from a patient, generating, by a computing device, a manufacturing label for a manufacturing container to be used in a process for manufacturing the cell therapy product from at least a portion of the obtained solid tumor using a cell expansion technique, the manufacturing label comprising information associated with the patient, the manufacturing process and quality of manufactured cell therapy product; generating, by the computing device, an updated manufacturing label corresponding to each of a plurality of time points, the updated manufacturing label comprising updated information associated with quality of manufactured cell therapy product, the updated information comprising the acceptance parameters at a corresponding time point; reading, by the computing device, the updated manufacturing label at each of the plurality of time points; and completing expansion of the cell therapy product based on information read from the updated manufacturing label at each of the plurality of time points (‘896; Paras 0133, 0135, 0137).  

With respect to claim 6, the combined art teaches the method of claim 5, further comprising automatically generating, by the computing device, a shipping label for a container for the obtained tumor, the shipping label comprising the patient-specific identifier, the cell order request, the available manufacturing slot and the manufacturing facility corresponding to the available manufacturing slot, automatically generating, by the computing device, a manufacturing label for the container for the obtained tumor, the manufacturing label comprising a time point corresponding to a manufacturing process being used for manufacturing the cell therapy product when the manufacturing label is generated, a container-identifying code, the patient-specific identifier, manufacturing steps completed at the time point, acceptance parameters associated with the completed processes, and a manufacturing process being performed at the time point, and providing, by the computing device, a warning signal if: information relating to the patient on the updated manufacturing label for a subsequent manufacturing step does not match the information relating to the patient on the manufacturing label for an immediately preceding manufacturing step, or acceptance parameters on the updated manufacturing label for a given time point in the manufacturing process do not meet acceptance criteria for that time point in the manufacturing process, wherein the acceptance parameters comprise one or more of viability, sterility, cell count, mycoplasma count, CD3+ cell count, a result of an endotoxin assay, and a result of a Gram stain assay, wherein the manufacturing label comprises a barcode encoding the information associated with the patient, the manufacturing process and quality of manufactured cell therapy product (‘252; Para 0165, 0177).  

With respect to claim 7, the combined art teaches the method of claim 2, wherein the cell expansion technique comprises a rapid expansion step, and the method further comprises: determining whether the acceptance parameters for the expansion cell therapy product meet the acceptance criteria prior to the rapid expansion step; and in response to a determination that the acceptance parameters for the expansion cell therapy product meet the acceptance criteria, scheduling a lymphodepletion date at a date prior to the completion of the manufacturing of the expanded cell therapy product, scheduling an infusion date at a date following the completion of the manufacturing of the expanded cell therapy product, and scheduling an IL-2 treatment date following the infusion date (‘252; Para 0484).   

With respect to claim 8, the combined art teaches the method of claim 3, wherein estimating the time of completion of the expansion of the cell therapy product following the re-performing of the expansion of the cell therapy product from the first time point comprises determining the time needed for completing the expansion process from the first time point based on one or both of the acceptance parameters at the second time point and the acceptance parameters associated with a population of cells used for re-performing the expansion of the cell therapy product from the first time point (‘252; Para 0417).  

With respect to claim 9, the combined art teaches the method of claim 2, further comprising scheduling a set of dates corresponding to a plurality of time points, including the first and second time points, for determining whether acceptance parameters for the expansion cell therapy product meet the acceptance criteria during expansion of the cell therapy product depending on the cell expansion technique and when the cell order request is received (‘896; Para 0053).  

With respect to claim 10, the combined art teaches the method of claim 3, further comprising: in response to a determination that re- performing of the expansion of the cell therapy product from the first time point is feasible: disassociating, by the computing device, the cell order identifier from the patient- specific identifier, and generating, by the computing device, a new cell order identifier associated with the cell order request and associating the new cell order identifier with the patient- specific identifier (‘896; Para 0130) .  

With respect to claim 11, the combined art teaches the method of claim 1, further comprising: generating, by the computing device, a new schedule for shipping and logistics events associated with the patient treatment events based on the rescheduling of the patient treatment events, and transmitting the new schedule of shipping and logistics events associated the patient-specific identifier including a new cell order identifier to a logistics interface based on the rescheduling of shipping and logistics events (‘896; Para 0131).  

With respect to claim 12, the combined art teaches the method of claim 1, wherein the determining whether the acceptance parameters for the expansion cell therapy product meet the acceptance criteria comprises determining the acceptance parameters for the expansion cell therapy product at a plurality of time points following the initiation of the expansion of the obtained cell therapy product, the plurality of time points including the first and the second time points (‘896; Para 0131).  

With respect to claim 13, the combined art teaches the method of claim 1, wherein the rescheduling of the patient treatment events comprises rescheduling the patient treatment events in response to a determination that the acceptance parameters for the expansion cell therapy product do not meet the acceptance criteria at any of the plurality of time points (‘896; Para 0131).  

With respect to claim 14, the combined art teaches the method of claim 1, further comprising: transferring the manufactured cell therapy product to a medical facility (‘896; Para 0130).  

With respect to claim 15, the combined art teaches the method of claim 1, further comprising, upon receiving the cell order request, generating, by the computing device, a patient-specific identifier associated with the patient and the cell order request (‘896; Abstract).  

With respect to claim16, the combined art teaches the method of claim 2, further comprising scheduling a set of dates corresponding to a plurality of time points, including a first time point and a second time point subsequent to the first time point, for determining whether acceptance parameters for the manufactured cell therapy product meet the acceptance criteria during the manufacturing process depending on the cell expansion technique being used and when a cell order request is received at the manufacturing facility; integrating the computing device with a logistics interface, receiving courier status information via a courier computing subsystem, wherein courier status information includes and in response to receiving the courier status information, determining a shipping schedule for shipping the manufactured cell therapy product based on the determined schedule of manufacturing and generating a shipping label for a shipping container containing the manufactured cell therapy product, transmitting a shipping request to a logistics facility based on the determined shipping schedule, and generating a shipping label for a shipping container containing the manufactured cell therapy product before performing a final quality control assay, the shipping label being indicative that the manufactured cell therapy product is not releasable unless a result of the final quality control assay indicates that the corresponding acceptance parameters meet the corresponding acceptance criteria (‘896; Paras 0033, 0136).  

With respect to claim 17, the combined art teaches the method of claim 2, further comprising: upon determining that the acceptance parameters for the manufactured cell therapy product meet the acceptance criteria, determining a completion date for the manufacturing of the cell therapy; generating, by the computing device, a schedule for patient treatment events corresponding to a use of the cell therapy product for treating a patient based on the completion date; transmitting, to a logistics interface, a pick-up order based on the completion date; and transmitting, to a hospital-side interface, the schedule for the patient treatment events (‘896; Paras 0049, 0052).  

With respect to claim 18, the combined art teaches the method of claim 2, further comprising: transmitting, to a logistics interface, a pick-up order associated with the patient- specific identifier based on the time of completion; and transmitting, to a hospital-side interface, a schedule for the patient treatment events associated with the patient-specific identifier based on a completion date (‘896; Para 0130).  

With respect to claim 19. The method of claim 1, further comprising the step of providing at least one patient support service selected from the group consisting of travel services, lodging services, reimbursement services, healthcare support services, insurance claim services, and combinations thereof, such patient support service provided (i) prior to receiving a population of cells from the patient at a manufacturing facility based on a cell order request or (ii) after receiving a population of cells from the patient at a manufacturing facility based on a cell order request (‘896; Para 0130).  

With respect to claim 20, the combined art teaches the method of claim 19, further comprising the step of importing into the cell order, by a computing device, patient information and hospital information during the step of generating, by a computing device, a patient-specific identifier including a cell order identifier associated with the cell order request (‘896; Abstract).  

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030175242A1, Sep. 18, 2003 Gruenberg, Cell Therapy System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686